Citation Nr: 1100073	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to 
include osteoarthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1978 to June 1978, 
March 1980 to January 1986, and from May 1987 to November 1990, 
with additional unverified Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he has a right knee disability, to 
include osteoarthritis, which originated when he fell down an 
embankment during a period of active duty for training (ACDUTRA) 
in April 2000.  The Veteran claims that this unverified period of 
ACDUTRA took place from April 1, 2000 to April 15, 2000 during 
his service in the Army reserve.  The Veteran provided a 
statement from SFC R.B.C. to corroborate his claim.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

As relating specifically to the Veteran's claim, the applicable 
laws and regulations permit service connection only for a 
disability resulting from disease or injury incurred in or 
aggravated coincident with ACDUTRA, or for disability resulting 
from injury during inactive duty for training (INACDUTRA).  See 
38 U.S.C.A. 
§ 101 (22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2010).  
However, the actual periods during which the Veteran served on 
ACDUTRA or INACDUTRA from November 1992 to November 2002, if any, 
still have not been verified.  Only service department records 
can establish if and when a person was serving on active duty, 
ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  Given this governing legal authority, the AMC should 
undertake additional efforts to verify the dates of ACDUTRA and 
INACDUTRA for the Veteran's Army Reserve service.

The record contains evidence of a currently diagnosed right knee 
disability.  A review of the Veteran's service treatment records 
reveals that he did not complain of a right knee injury or right 
knee pain during a physical examination that was performed in 
December 2000.  However, in June 2002, the Veteran was placed on 
a permanent physical profile after being seen for knee pain.  No 
indication was provided as to which knee was injured.   

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

As such, if the Veteran's service is verified, he should be 
afforded a VA knee examination to determine the nature and 
etiology of his currently alleged knee disability.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Army, 
the Defense Finance and Accounting Service 
(DFAS), the Defense Personnel Records 
Imaging System (DPRIS), and any other 
federal sources to verify the status of 
the Veteran's service as an Army reservist 
from November 1992 to November 2002, 
including any actual periods (specific 
dates) of ACDUTRA and INACDUTRA.

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

The Veteran's periods of active duty 
service between November 1992 and November 
2002, if any.

The specific dates - not retirement points 
- for all the Veteran's periods of active 
duty for training and inactive duty for 
training between November 1992 and 
November 2002.  The Board is particularly 
interested in periods of active duty for 
training and inactive duty for training in 
April 2000 and in June 2002.

The dates in which the Veteran was paid 
for active duty for training or inactive 
duty for training service from November 
1992 to November 2002. 

Copies of the Veteran's Leave and Earning 
Statements should be obtained and included 
in the claims file for review.

If the Veteran performed inactive duty for 
training and did not receive compensation 
for that training, the organization should 
note that also.  If the Veteran did not 
receive compensation for his training, but 
did perform said training, the dates of 
that training should be noted.

Additionally, copies of any and all 
personnel records, along with all of the 
Veteran's medical records from November 
1992 to November 2002 for any period(s) of 
ACDUTRA or INCADTURA (treatment records, 
physicals, etc.), should be requested and 
included in the claims file. 

All records and other relevant information 
are to be made part of the claims file.  
If the records cannot be obtained, this 
should be so noted.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
AMC should inform the Veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to obtain 
them.  Also, the AMC should inform the 
Veteran that VA will proceed to decide his 
appeal without these records unless he is 
able to submit them.  The AMC should allow 
an appropriate period of time within which 
to respond.

2.  If the Veteran's service has been 
verified, the AMC should schedule him for 
a VA knee examination.  The claims file 
and a complete copy of this REMAND should 
be reviewed in association with the 
examination.  The examination report 
should indicate that this has been 
accomplished.  All necessary tests should 
be conducted.

The examiner should describe and diagnose 
all current knee disabilities found to be 
present.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed right knee 
disability had its clinical onset during 
ACDUTRA or INACDUTRA or is the result of 
any in-service disease or injury, 
including the fall down an embankment that 
the Veteran experienced in April 2000.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

3.  Thereafter, review the claims file to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the VA examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Finally, the claim should be 
readjudicated.  If the claim remains 
denied, a Supplemental Statement of the 
Case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

